DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–3, 6, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (US 6,378,735). 
	Regarding claim 1, Chu discloses a medication delivery apparatus, comprising: 
	a container (3) configured to contain liquid medication (capable of, see MPEP 2114); 
	a delivery device (21) rotatably attached and coupled in fluid communication to the container, the delivery device paired for use with the container; and 
	a fluid passageway (16, 19, 121) extending between the container and the delivery device (21);
	wherein, in a first operative position (attached position) of the delivery device with respect to the container liquid medication is transferable from the container to the delivery device through the fluid passageway, and in a second operative (detached 

	Regarding claim 2, Chu discloses that the delivery device (21) rotates with respect to the container between the first and second operative positions of the delivery device (figure 4; rotating the tube 21 allows it to be detached)	Regarding claim 3, Chu discloses a child-proof cap (11, 12, 13) removably attached to the container, the child-proof cap rotatable relative to the container between a first position closing the fluid passageway and a second position opening the fluid passageway (figure 3).

	Regarding claim 6, Chu discloses a coupling element (190) coupling the delivery device to the container, the coupling element defining at least a portion of the fluid passageway therethrough and having spaced first and second stops (each side of L-shaped slot 191 is a slot), wherein the delivery device is rotationally constrained between the spaced first and second stops, and wherein positioning the delivery proximate the first stop positions the delivery device in the first operative position and positioning the delivery device proximate the second stop positions the delivery 

	Regarding claim 11, Chu discloses that the delivery device is in the form of a barrel (figure 2).

	Regarding claim 12, Chu accounts for the claimed subject matter substantially as discussed above with respect to claim 1, and further discloses that the delivery device (21) is removable from the container (see figure 2, removable by detaching tube 21 from the collar 19)

	Regarding claim 13, Chu discloses a child-proof cap (11, 12, 13) removably attached to the container, the child-proof cap rotatable relative to the container between a first position closing the fluid passageway and a second position opening the fluid passageway (figure 3).

Claims 1, 5, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell (US 2,768,660)
Russell clearly anticipates claims 1, 5, 12, and 15, including a container (25), a fluid passageway (17), a delivery device (23), the delivery device being rotatable and .

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green (US 7,025,232)
Regarding claim 1, Green discloses a medication delivery apparatus, comprising: 
a container (20) configured to contain liquid medication (MPEP 2114, capable of holding medication); 
a delivery device (52) rotatably attached and coupled in fluid communication to the container, the delivery device paired for use with the container; and 
a fluid passageway (54a, 25a) extending between the container and the delivery device; 
wherein, in a first operative position of the delivery device with respect to the container liquid medication is transferable from the container to the delivery device through the fluid passageway, and in a second operative position of the delivery device with respect to the container liquid medication is dispensable from the delivery device (column 2, lines 57-61; in any operative position of the tube 52, the liquid can be delivered from the container, through the pump, to the tube 52, and out of the tube 52, which falls within the scope of the claim language).
	Regarding claim 10, Green discloses a pump sprayer (40) for pumping liquid medication from the container to the delivery device and/or dispensing liquid medication from the delivery device (column 3, lines 36-41)

Claims 1, 4, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tugwood (US 4,865,230)
Tugwood clearly anticipated claims 1, 4, 12, and 14, in that it includes a container (1), delivery device (2) which is rotatable (see figure 3) and removable (removable at 21, see figure 5), fluid passageway (33, 56), and check valve (29).

Claims 1, 12, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gicquel (FR 2915971)
Claims 1, 12, 19, and 19 are clearly anticipated by which discloses a container (3), delivery device (2), and fluid passageway (7) in the claimed configuration and capable of operating as claimed (see MPEP 2114), including the delivery device is required to be positioned in a first orientation (figure 5) to transfer fluid from the container to the delivery device (2), and is required to be in a second orientation (figure 6) different from the first to dispense fluid from the delivery device (2).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tugwood (US 4,865,230) in view of Langan (US 2009/0143745), Mase (US 2012/0000592), and/or Kaplan (US 2001/0050242).
	Regarding claims 8 and 17, Tugwood accounts for the claimed subject matter substantially as discussed above, and further discloses that the container contains medicine (column 1, line 7-8), but does not disclose that the container and the delivery device is marked with a name of a liquid medication contained in the container, a concentration or potency of the liquid medication contained in the container, and at least one set of dosage indicia for dosing a liquid medication according to a manufacturer's recommended dosage.
	Examiner hereby takes official notice that it is notoriously old and well known in the art to include medication name, concentration, and dosage information on a 
	It would have been obvious to one skilled in the art to modify the device of Tugwood to have a label with medication name, concentration, and dosage information, based on the routine knowledge in the art, for the purpose of providing a user with relevant knowledge and to facilitate safe use of the contents of the container. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tugwood (US 4,865,230) in view of Creaturo (US 2013/0204225)
	Regarding claim 9, Tugwood accounts for the claimed subject matter substantially as discussed above, and further discloses that the container contains medicine (column 1, line 7-8), but does not disclose that the container and the delivery device is marked with a first set of dosing indicia expressed in a dosage unit of measurement matching a dosage unit of measurement of a concentration of liquid medication in the container, and a second set of dosing indicia expressed as a patient characteristic, and wherein the dosing indicia are expressed as one or more of mL, mg, mcg, IU, m2, age, weight, temperature, or a maximum or a minimum of any one of mL, mg, mcg, IU, m2, age, weight and temperature.	Creaturo teaches that it is known to provide a medication container with two sets of dosage information including a first dosage unit that is based on a 2 (see figs. 1 and 2, and para 0013).  
	Creaturo further teaches that an advantage of this configuration is to increase efficiency and prevent medical administered errors (paragraph 0012).
	It would have been obvious to one skilled in the art to modify the device of Tugwood to including the dosing information taught by Creaturo for the purpose of increasing efficiency and preventing medical administered errors.  

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2,768,660) in view of Langan (US 2009/0143745), Mase (US 2012/0000592), and/or Kaplan (US 2001/0050242).
	Regarding claims 8 and 17, Russell accounts for the claimed subject matter substantially as discussed above, and further discloses that the container contains medicine (column 1, line 17), but does not disclose that the container and the delivery device is marked with a name of a liquid medication contained in the container, a concentration or potency of the liquid medication contained in the container, and at least one set of dosage indicia for dosing a liquid medication according to a manufacturer's recommended dosage.
	Examiner hereby takes official notice that it is notoriously old and well known in the art to include medication name, concentration, and dosage information on a 
	It would have been obvious to one skilled in the art to modify the device of Russell to have a label with medication name, concentration, and dosage information, based on the routine knowledge in the art, for the purpose of providing a user with relevant knowledge and to facilitate safe use of the contents of the container. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2,768,660) in view of Creaturo (US 2013/0204225)
	Regarding claim 9, Russell accounts for the claimed subject matter substantially as discussed above, and further discloses that the container contains medicine (column 1, line 17), but does not disclose that the container and the delivery device is marked with a first set of dosing indicia expressed in a dosage unit of measurement matching a dosage unit of measurement of a concentration of liquid medication in the container, and a second set of dosing indicia expressed as a patient characteristic, and wherein the dosing indicia are expressed as one or more of mL, mg, mcg, IU, m2, age, weight, temperature, or a maximum or a minimum of any one of mL, mg, mcg, IU, m2, age, weight and temperature.	Creaturo teaches that it is known to provide a medication container with two sets of dosage information including a first dosage unit that is based on a concentration of the medication and a second dosage unit which is a patient 2 (see figures 1 and 2, and paragraph 0013).  
	Creaturo further teaches that an advantage of this configuration is to increase efficiency and prevent medical administered errors (paragraph 0012).
	It would have been obvious to one skilled in the art to modify the device of Tugwood to including the dosing information taught by Creaturo for the purpose of increasing efficiency and preventing medical administered errors.  

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art
	The attached PTO-892 form cites references which are not relied on above but are considered relevant to this application, including:
	Jennings (US 4,079,859) discloses a device which anticipates claims 1, 12, and 18
	Marschall (US 0,844,686) discloses a device which anticipates claims 1, 12, 	and 18; and
	 Lipker (US 5,271,538) discloses a device which is similar to that of the present 	application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799